Citation Nr: 0213093	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-29 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a compensable disability rating for bilateral 
hearing loss, on appeal from the initial grant of service 
connection.

(The issue of entitlement to an increased disability rating 
for bilateral pes planus, currently rated as 10 percent 
disabling, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Newark, New Jersey 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a July 1997 rating decision, the 
RO increased the rating for the veteran's bilateral pes 
planus from 0 percent to 10 percent.  The veteran appealed 
the 10 percent rating, and is seeking a rating in excess of 
10 percent for his pes planus.  In a February 2000 rating, 
the RO granted service connection for bilateral hearing loss, 
and assigned a 0 percent, noncompensable disability rating.  
The veteran appealed that rating, and is seeking a higher 
initial rating for his hearing loss.

The Board is undertaking additional development on the issue 
of entitlement to an increased disability rating for 
bilateral pes planus, currently rated as 10 percent 
disabling, pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) ( to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
initial rating for bilateral hearing loss.

2.  Audiological testing performed in June 1996 showed an 
average puretone hearing loss at 1000, 2000, 3000 and 4000 
Hertz, of 40 decibels for the right ear, and 60 decibels for 
the left ear with speech recognition ability of 100 percent 
in the right ear, and 76 percent in the left ear.

3.  Audiological testing performed on August 31, 1998 showed 
an average puretone hearing loss at 1000, 2000, 3000 and 4000 
Hertz, of 38 decibels in the right ear, and 65 decibels in 
the left ear with speech recognition ability of 84 percent in 
the right ear, and 48 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for hearing loss in 
excess of 0 percent are not met for the period from February 
27, 1997 to August 30, 1998.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Tables VI and VII (2001).

2.  The criteria for a 10 percent rating for hearing loss are 
met from August 31, 1998, forward.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Tables VI and VII.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for a higher rating for his hearing loss.  The 
veteran's claims file contains his medical records from 
service, VA, and private sources.  The recent medical 
evidence addressing the veteran's hearing loss is primarily 
from private sources.  The veteran has asked VA to evaluate 
his conditions based on the private records.  He indicates 
that, due to his age and overall poor health, he is not able 
to travel to a VA facility for examinations.  The Board finds 
that the medical evidence assembled is sufficient to 
determine the appropriate ratings for the hearing loss, 
particularly in light of the veteran's repeated statements 
that he cannot travel to examinations.  The veteran has not 
reported the existence of any relevant medical records or 
other evidence that are not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the February 2000 
rating decision, a May 2000 statement of the case (SOC), and 
a May 2001 letter explaining the provisions of the VCAA.  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  The May 2001 letter informed the 
veteran of what evidence he was responsible for obtaining.  
As no further evidence is needed to adjudicate that claim, 
the Board concludes that VA need not provide the veteran any 
further notice regarding evidence needed to substantiate that 
claim, or who would be responsible for obtaining any 
additional evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Rating for Hearing Loss

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The RO assigned the 0 percent rating for the veteran's 
hearing loss effective from February 27, 1997.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations - Title 38 Code 
of Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 (1987) and correction 52 Fed. Reg. 40439 (1987).  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 64 FR 25202, (1999) (codified at 38 C.F.R. § 4.85).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(2001), which provide that:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Under the current VA rating schedule, hearing impairment is 
also evaluated based on audiological testing, including a 
puretone audiometry test and the Maryland CNC controlled 
speech discrimination test.  38 C.F.R. § 4.85 (2001).  The 
puretone threshold average is the average of the puretone 
thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, 
shown on a puretone audiometry test.  38 C.F.R. § 4.85 
(2001).  To find the appropriate disability rating based on 
test results, the puretone threshold average for each ear is 
considered in combination with the percentage of speech 
discrimination, to establish a hearing impairment level, 
labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI (2001).  
The hearing impairment levels of both ears are then 
considered together to establish a disability rating for the 
hearing loss.  See 38 C.F.R. § 4.85, Table VII (2001).  

The veteran had an audiological evaluation performed by a 
private medical group in June 1996.  In that testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
30
60
LEFT
20
40
60
70
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 76 percent in the left ear.  
The examiner reported that the veteran had asymmetrical 
sensorineural hearing loss, greater in the left ear than in 
the right, with a history of noise exposure during military 
service.  The average of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, was 40 decibels for the right ear, 
and 60 decibels for the left ear.  

Thus, under Table VI, the hearing impairment was at level I 
in the right ear, and level IV in the left ear.  Under Table 
VII, hearing impairment of I in one ear and IV in the other 
ear is rated at 0 percent.

Private treatment notes from January 1997 indicated that the 
veteran had hearing loss that had gradually increased over 
the years, and that he wore a hearing aid.  In statements 
submitted in 1997 and 2000, the veteran described the history 
and current manifestations of his hearing impairment.  In 
1997, he asserted that his hearing was severely impaired.  He 
stated that he had to wear a hearing aid, which only 
partially helped.  He reported that his 1979 retirement from 
his employment as a teacher had been necessitated by his 
hearing impairment, and that the United States Social 
Security Administration had found him to be disabled in 1980 
because of his hearing impairment.  In May 2000, he wrote 
that he could barely hear anything.

In August 1998, the veteran underwent audiological testing at 
another private facility.  On the audiological evaluation at 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
35
60
LEFT
35
45
70
65
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 48 percent in the left ear.  
The average of the puretone thresholds at 1000, 2000, 3000 
and 4000 Hertz, was 38 decibels for the right ear, and 65 
decibels for the left ear.  Thus, under Table VI, the hearing 
impairment level was II in the right ear, and VIII in the 
left ear.  Under Table VII, hearing impairment of II in one 
ear and VIII in the other ear is rated at 10 percent.  

In 1999, the RO asked a VA physician to review the veteran's 
claims file, including the report of the June 1996 private 
audiological evaluation, and provide opinions on several 
questions regarding the veteran's hearing impairment.  

The physician responded to these questions, interpreting the 
report of the June 1996 testing, and concluding that the 
veteran had sensorineural hearing loss that was worse in the 
left ear, and that it was at least as likely as not that the 
hearing loss was caused by noise exposure during the 
veteran's service.

At the time when service connection for the veteran's hearing 
loss became effective, on February 27, 1997, the objective 
evidence of the level of the veteran's hearing impairment was 
the record of the June 1996 testing, which showed hearing 
impairment consistent with a 0 percent rating under the 
rating schedule.  

The audiology evaluation performed on August 31, 1998, showed 
hearing loss consistent with a 10 percent rating under the 
rating schedule.  In this case, it is appropriate to assign 
staged ratings.  The current 0 percent rating will remain in 
effect for the period from February 27, 1997, to August 30, 
1998.  The 10 percent rating is granted for the period from 
August 31, 1998, forward.

In evaluating the veteran's disability, the Board has found 
that neither version of the rating criteria is more favorable 
to the veteran, since both versions yield the same 
evaluations.

The Board finds that the veteran's hearing impairment is 
adequately addressed by the rating schedule.  His assertion 
that his hearing loss causes him to be unemployable was 
considered in a March 2002 rating decision when the RO denied 
entitlement to a total rating for compensation based on 
individual unemployability.  

The record does not show that the veteran has expressed 
disagreement with this decision.  In any event, since he is 
not currently working, the hearing loss is not causing marked 
interference with current employment.  There have been no 
reports of hospitalization for the hearing loss.  Therefore, 
the evidence does not show an unusual an unusual disability 
picture that would render application of the schedule 
impractical.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss during the period from February 27, 1997, to August 30, 
1998 is denied.

Entitlement to a 10 percent rating for bilateral hearing loss 
is granted effective August 31, 1998.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

